COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Juan Enriquez v. Ahmed A. Morsy

Appellate case number:      01-18-00877-CV

Trial court case number:    18-CV-0884

Trial court:                10th District Court of Galveston County

       Incarcerated and proceeding pro se, appellant, Juan Enriquez, has filed a notice of
appeal of the trial court’s order granting appellee Ahmed A. Morsy’s motion to dismiss.
Appellant also has filed a “Motion to Obtain the Clerk’s Record and Reporter’s Record to
Prepare his Brief” and a “Motion to Abate to Correct Record.”
        Appellant originally filed suit against appellee and others in Travis County district
court. That court severed appellant’s claims against appellee and transferred the severed
proceeding to Galveston County district court. In his motions filed in this Court,
appellant asserts that a reporter’s record of a March 22, 2018 “venue transfer hearing”
should have been included in the record transferred from the Travis County district court
to the Galveston County district court. And, he has requested the court reporter of the
Travis County district court to prepare and file a reporter’s record of the March 22, 2018
hearing. A record of the March 22, 2018 hearing has not been filed in this proceeding as
part of the appellate record. See TEX. R. APP. P. 34.1.
     Accordingly, we grant appellant’s motion to abate, abate the appeal, and
remand the case to the trial court. The trial court is directed to conduct a hearing to:
          1) determine whether a reporter’s record of the March 22, 2018 hearing on
             appellee’s motion to transfer venue or supplemental motion to transfer
             venue is part of the record in the underlying proceeding; and
          2) if yes, determine whether the parties may, by written stipulation, deliver, a
             copy of any such reporter’s record to the Galveston County trial court clerk
             or this Court for inclusion in the appellate record; or



                                             1
         3) if the parties cannot agree, determine what constitutes an accurate copy of
            the reporter’s record and order it to be included as a supplement to the
            record filed in this Court.
See TEX. R. APP. P. 34.5(d), (e); 34.6(e), (f). The trial court shall make appropriate
findings of fact, conclusions of law, and any necessary orders with regard to these issues.
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s findings and conclusion and any orders with the Clerk of this Court within 30
days of the date of this order. The court reporter is directed to file a reporter’s record of
any abatement hearing within 30 days of the date of this order. The parties, trial court,
court reporter, or trial court clerk may cause a reporter’s record of the March 22, 2018
hearing to be filed in this appeal regardless whether the appeal is abated. See TEX. R.
APP. P. 34.5(c), 34.6(d).
       Appellant’s motion to obtain the clerk’s record is dismissed as moot.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __January 23, 2019__




                                              2